DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 26, 2022 has been entered.

Status of the Claims
Claim 38 has been amended. Claim 50 is canceled. Claims 1-5, 7-13, 19, 26, 38, 77 and 78 are pending. Claims 26, 38 and 78 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-5, 9-13, 19 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfisch et al (US 2013/0196951) and Chen et al (Bioconj. Chem., 2012) in view of Stasko et al (JACS, 2006) and Caminade et al (Chem. Soc. Rev., 2015). 
Schoenfisch teaches a composition comprising at least one nitric oxide (NO) donor and a therapeutic agent, such as an antibiotic, for enhancing wound healing and preventing/treating microbial infection. See abstract. The NO may be covalently attached to a polymeric scaffold structure, such as a hyperbranched dendritic polymer and may be in the form of a nanoparticle. The therapeutic agent may also be attached to the scaffold structure. The product may be prepared in the form of a pharmaceutical composition. See paragraphs [0054] and [0058]-[0068]. The reference further teaches suitable NO-releasing moieties, including N-bound diazeniumdiolate. See paragraph [0057]. The reference further exemplifies the preparation of a nanoparticle comprising incorporation of diazeniumdiolate at a secondary amine site. See Figure 6 and Example 2.
Suggested therapeutic agents include aminoglycoside antibiotics, such as gentimicin and kanamycin. See paragraph [0028]. The reference further discusses ranges for therapeutically effective amounts of agent and further suggests that using the assays in the reference that one of skill can determine the concentration of NO donor to use for a particular therapy and concentrations suitable for bactericidal activity of an exemplified nanoparticle. See paragraphs [0051] and [0116]. 
The reference does not exemplify the particular hyperbranched polymer structure comprising NO-donors and a plurality of aminoglycoside molecules. 
Chen-2012 teaches a hyperbranched, dendritic polymer comprising a plurality of gentimicin moieties. See abstract and Scheme 1. The synthesis of the polymer comprises end-capping with diethylamine. See paragraph bridging pp 1192-1193. The reference further notes that the product forms an amine-containing nanoparticle structure incorporating antibacterial aminoglycoside moieties and effectively inhibits the growth of bacteria.  
Stasko teaches the use of dendrimers as a scaffold for NO release. See abstract. The reference teaches that decomposition of the diazeniumdiolate under physiological conditions leads to the release of NO and regeneration of the amine. See Scheme 1. This scaffold is one suggested by Schoenfisch. See Schoenfisch at paragraph [0069].
Caminade discusses comparisons between dendrimers and hyperbranched polymers. The reference notes that synthesis of dendrimers requires a step-by-step iterative process. In contrast, hyperbranched polymers benefit from simple, expedient synthesis and low cost. See page 3871, 1st column.  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Schoenfisch product by the use of the Chen-2012 antibiotic-containing hyperbranched polymer structure as the NO-donor scaffold with a reasonable expectation of success. 
The artisan would be motivated to make this modification because the Chen-2012 product is itself antibacterial, and Schoenfisch expressly suggests a polymeric structure wherein the therapeutic agent is attached. Schoenfisch also exemplified an amine-containing nanoparticle as a scaffold for NO-delivery via attached diazeniumdiolate. Therefore, the antimicrobial, aminoglycoside-containing polyamine structure of Chen-2012 would recommend itself as an appropriate scaffold for incorporation of diazeniumdiolate to provide for the release of NO. Upon release, the amines that had been derivatized with a diazeniumdiolate would revert to original form. The Chen-2012 product has the advantage of having a simpler synthesis than a dendrimeric one and had been confirmed as having antibacterial activity, the same activity desired by Schoenfisch. 
With respect to the NO storage capacity, in the absence of unexpected results, it would be within the scope of the artisan to optimize the result effective variables, the antibacterial agents, NO and aminoglycoside, through routine experimentation. It would be further obvious to select any of the aminoglycosides or a combination thereof at the non-NO antibacterial component of the product.   
Applicant’s arguments filed May 26, 2022 have been fully considered but they are not persuasive. 
Applicant first argues that modifying Chen-2012 changes its principle of operation because the reference attributes the antibacterial properties of its hyperbranched glycoconjugate because it would change the cationic nature necessary for antibiotic activity. This is not found to be persuasive. Schoenfisch teaches that the purpose of incorporating the NO into a macromolecular scaffold is for it to be released in vivo to provide an antimicrobial effect. Upon release of NO, the cationic amine site is regenerated, as evidenced by Stasko.  
 Applicant further argues that Chen-2012 states that the low nitrogen content might reduce cytotoxicity, the artisan would not be motivated to add more nitrogen to the product. This is not found to be persuasive. The nitrogen that Chen-2012 discusses in this passage is cationic nitrogen. One of ordinary skill would understand that incorporation of diazeniumdiolate moieties would not add to the cationic nature of the product. 
Applicant argues that that Schoenfisch lists “an extraordinarily last number of antimicrobial agents,” and specifies that NO donors are to be combined with the agents and not modified to release NO. This is not found to be persuasive. The reference lists a finite number of agents, and in the absence of unexpected results, it would have been obvious to select any of them. Furthermore, the reference expressly suggests a product having the NO or NO precursor and the agent attached to a scaffold, as would be obtained by the combination of Schoenfisch and Chen-2012. 
Applicant further objects to the selection of one particular embodiment from all the other embodiments. This is not found to be persuasive. In the absence of unexpected results, it would have been obvious to select any of them. 
Applicant further objects to the rationale requiring “replacing the scaffold with the therapeutic agent intended to be bound to the scaffold” and “deciding to convert the monomeric aminoglycoside” to a hyperbranched product as taught by Chen-2012. This is not found to be persuasive. A finding of obviousness does not require the rigid adherence to a precise teaching or suggestion. Schoenfisch expressly suggests the use of a nanoparticle scaffold. The reference exemplifies a nanoparticle scaffold with nitrogen moieties suitable for incorporation of diazeniumdiolate. Chen-2012 teaches an antibacterial nanoparticle product having nitrogen moieties suitable for incorporation of diazeniumdiolate. The examiner maintains that one of ordinary skill would reasonably expect success in using the Chen-2012 nanoparticle product as an appropriate scaffold for the incorporation of diazeniumdiolate for the in vivo release of NO. 


Claims 1-5, 7-13, 19 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Schoenfisch et al (US 2013/0196951) and Chen et al (Bioconj. Chem., 2012) in view of Stasko et al (JACS, 2006) and Caminade et al (Chem. Soc. Rev., 2015) and further in view of Chen et al (Polym. Chem., 2011).
Schoenfisch, Chen-2012, Stasko and Caminade teach as set forth above. The references are silent regarding a product having the molecular weight recited in claims 7 and 8. 
Chen-2011 teaches an aminoglycoside-containing hyperbranched polymer, similar in structure to that of Chen-2012, having Mw of 6.4 kDa. See Table 1 and Scheme 1. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the Schoenfisch product by the use of the Chen-2012 antibiotic-containing hyperbranched polymer structure as the NO-donor scaffold with a reasonable expectation of success, as set forth above. Chen-2011 further teaches the preparation of these nanoparticulate polymers at lower molecular weight approaching the range of “about 4 kDa.” The two Chen reference teach a range of 6.4 kDa to 15.3 kDa. The characterizations of these products by Chen suggests that it is the presence of the aminoglycoside moieties and amine groups to be the critical factor and not the molecular weight. Therefore, in the absence of unexpected results, it would be within the scope of the artisan to optimize the molecular weight of the product through routine experimentation, including shifting the suggested range both up and down. Applicant has not demonstrated and any criticality lies with the molecular weight of the product.  
Applicant’s arguments filed May 26, 2022 have been fully considered but they are not persuasive. Applicant does not add any arguments not addressed above.

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623